Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 8/25/2021. Claims 1-15 and 17-21 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 9/24/2021, 11/01/2021, 03/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilts (U.S. Patent Application Pub. No. US 20120293558 A1).

	Claim 1: Dilts teaches a graphic rendering method (i.e. a method for rendering graphical objects on a display; para. [0013]) implemented by an electronic device (i.e. client device; para. [0051]), wherein the graphic rendering method comprises: 
displaying a first graphic comprising a first area and a second area (i.e. The UI 500 may be provided through a web browser or other suitable application. As shown in FIGS. 5A-5C, the UI 500 includes a UI viewport 502 wherein a document is displayed. The document includes the objects 101-103 of FIG. 1; para. [0063]); 
detecting a user input event while displaying the first graphic (i.e.  FIG. 5B, the third object 103 has been selected, indicated by highlighting surrounding the third object 103. Accordingly, the toolbar 508 in FIG. 5B provides buttons 518, 520 that permit a user to configure settings of the selected third object 103 without affecting the settings of the first or second objects 101, 102. Some of the buttons 518 are analogous to some of the buttons 510 of FIG. 5A and can be used to set text settings such as color, font, emphasis, or size and can additionally be used to set alignment (e.g., left, center, right) of the text included in the selected third object 103. The buttons 520 are analogous to the buttons 512 of FIG. 5A and can be used to set block settings such as outline color, outline thickness or fill color of the selected third object 103; para. [0067]); 
generating, based on the user input event, a first graphic rendering instruction comprising a first rendering element of a target graphic (i.e. When one attribute of the object is changed, the changed attribute can be re-rendered without re-rendering unaffected attributes of the object; para. [0039]); 
rendering the target graphic based on the first rendering element (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
re-rendering the first area to obtain a re-rendered first area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
	synthesizing the re-rendered first area and the second area to obtain the target graphic (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); and 
displaying the target graphic (i.e.  Executing the application using the generated input includes creating and rendering a plurality of graphical objects on a display connected to the computing device in response to first generated input. Executing the application using the generated input additionally includes, in response to second generated input effective to manipulate one or more of the plurality of graphical objects, updating and re-rendering on the display one or more of the plurality of graphical objects affected by the manipulation substantially in real time as the manipulation occurs while continuously displaying all of the plurality of graphical objects unaffected by the manipulation; para. [0015]).

Claim 2: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of the first area and does not comprise a third rendering element of the second area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]).

Claim 3: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of each area in the target graphic, wherein before rendering the first area, the graphic rendering method further comprises determining the first area based on the first graphic rendering instruction and a second graphic rendering instruction, and wherein the second graphic rendering instruction comprises a third rendering element of each area in the first graphic (i.e. The method 600 proceeds by re-rendering 606 the manipulated first object 101 and the second object 102 that is directly linked to the first object 101 without re-rendering the third object 103 that is not directly linked to the first object 101. In some embodiments, the manipulated first object 101 and directly linked second object 102 are re-rendered substantially in real time while the first object 101 is being manipulated; para. [0112]).

Claim 4: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein before rendering the target graphic, the graphic rendering method further comprises: setting an area identifier of the first area to a first identifier to indicate that the first area is to be rendered; 5Atty. Docket No. 4805-18500 (86089601US04)setting an area identifier of the second area to a second identifier to indicate that the second area is not to be rendered; and rendering an area comprising the first identifier (i.e. when the first object 101 is moved, the first object 101 is continuously re-rendered in the first layer 104. Because the second object 102 is directly linked to the first object 101, the second object 102 is affected in some embodiments by the movement of the first object 101. Accordingly, the second object 102 is continuously re-rendered in the second layer 105 while the first object 101 is being moved in this example. Moreover, because the third object 103 is not directly linked to the first object 101, the third object 103 is not re-rendered; para. [0050]).

Claim 5: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein the first rendering element is of the first area, wherein the first rendering element comprises a first texture identifier corresponding to the first area, and wherein the graphic rendering method further comprises: determining, based on the first texture identifier, first texture corresponding to the first texture identifier; and further rendering the first area based on the first texture (i.e. based on the changed information items, some, but not all, of the attributes of the graphical object are re-rendered. The act 810 may include, for example, determining whether each of the attributes of the graphical object is affected by the changed information items and re-rendering only those attributes that are determined to be affected by the changed information items. Alternately or additionally, act 810 may include re-rending an outline of the graphical object without re-rendering a rich text are of the graphical object. Alternately or additionally, act 810 may include re-rendering a rich text area of the graphical object without re-rendering an outline of the graphical object; para. [0141]).

Claim 7: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein the first rendering element comprises one or more of a display position, a size, a shape, or a display content of each area (i.e. The resizing controls 526 can be used to resize the third layer 106 and the third object 103 by, e.g., a user moving the mouse cursor 107 to one of the resizing controls 526, depressing the left mouse button while the mouse cursor 107 is hovering over the resizing control 526, dragging the mouse cursor 107 and resizing control 526 in a direction effective to resize the third layer 106, and releasing the left mouse button when the third layer 106 is a desired size. For example, clicking and dragging resizing control 526A to the left and/or upwards increases the size of the third layer 106 and third object 103, while clicking and dragging resizing control 526A to the right and/or downwards decreases the size of the third layer 106 and third object 103; para. [0072]). 

Claim 8: Dilts teaches an electronic device (i.e. client device; para. [0051]) comprising: 
a memory configured to store instructions (i.e. memory; para. [0051]); and
processor coupled to the memory and configured to execute the instructions to cause the electronic device to be configured to (i.e. he client device 300 includes a central processing unit 306, such as a microprocessor, and a number of other units interconnected via a system bus 308. The other units include Read Only Memory ("ROM") 310, Random Access Memory ("RAM") 312, an input/output ("I/O") adapter 314 for connecting peripheral devices such as disk storage units 316 to the system bus 308; para. [0051]):
display a first graphic comprising a first area and a second area (i.e. The UI 500 may be provided through a web browser or other suitable application. As shown in FIGS. 5A-5C, the UI 500 includes a UI viewport 502 wherein a document is displayed. The document includes the objects 101-103 of FIG. 1; para. [0063]); 
detect a user input event while displaying the first graphic (i.e.  FIG. 5B, the third object 103 has been selected, indicated by highlighting surrounding the third object 103. Accordingly, the toolbar 508 in FIG. 5B provides buttons 518, 520 that permit a user to configure settings of the selected third object 103 without affecting the settings of the first or second objects 101, 102. Some of the buttons 518 are analogous to some of the buttons 510 of FIG. 5A and can be used to set text settings such as color, font, emphasis, or size and can additionally be used to set alignment (e.g., left, center, right) of the text included in the selected third object 103. The buttons 520 are analogous to the buttons 512 of FIG. 5A and can be used to set block settings such as outline color, outline thickness or fill color of the selected third object 103; para. [0067]); 
generate, based on the user input event, a first graphic rendering instruction comprising a first rendering element of a target graphic (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
render the target graphic based on the first rendering element (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
re-rendering the first area to obtain a re-rendered first area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
	synthesize the re-rendered first area and the second area to obtain the target graphic (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); and 
display the target graphic (i.e.  Executing the application using the generated input includes creating and rendering a plurality of graphical objects on a display connected to the computing device in response to first generated input. Executing the application using the generated input additionally includes, in response to second generated input effective to manipulate one or more of the plurality of graphical objects, updating and re-rendering on the display one or more of the plurality of graphical objects affected by the manipulation substantially in real time as the manipulation occurs while continuously displaying all of the plurality of graphical objects unaffected by the manipulation; para. [0015]).

Claim 9: Dilts teaches the electronic device of claim 8. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of the first area and does not comprise a third rendering element of the second area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]).

Claim 10: Dilts teaches the electronic device of claim 8. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of each area in the target graphic, wherein before rendering the first area, the graphic rendering method further comprises determining the first area based on the first graphic rendering instruction and a second graphic rendering instruction, and wherein the second graphic rendering instruction comprises a third rendering element of each area in the first graphic (i.e. The method 600 proceeds by re-rendering 606 the manipulated first object 101 and the second object 102 that is directly linked to the first object 101 without re-rendering the third object 103 that is not directly linked to the first object 101. In some embodiments, the manipulated first object 101 and directly linked second object 102 are re-rendered substantially in real time while the first object 101 is being manipulated; para. [0112]).

Claim 11: Dilts teaches the electronic device of claim 8. Dilts further teaches set an area identifier of the first area to a first identifier to indicate that the first area is to be rendered; 5Atty. Docket No. 4805-18500 (86089601US04)set an area identifier of the second area to a second identifier to indicate that the second area is not to be rendered; and render an area comprising the first identifier (i.e. when the first object 101 is moved, the first object 101 is continuously re-rendered in the first layer 104. Because the second object 102 is directly linked to the first object 101, the second object 102 is affected in some embodiments by the movement of the first object 101. Accordingly, the second object 102 is continuously re-rendered in the second layer 105 while the first object 101 is being moved in this example. Moreover, because the third object 103 is not directly linked to the first object 101, the third object 103 is not re-rendered; para. [0050]).

Claim 12: Dilts teaches the electronic device of claim 8. Dilts further teaches wherein the first rendering element is of the first area, wherein the first rendering element comprises a first texture identifier corresponding to the first area, and wherein the graphic rendering method further comprises: determine, based on the first texture identifier, first texture corresponding to the first texture identifier; and further render the first area based on the first texture (i.e. based on the changed information items, some, but not all, of the attributes of the graphical object are re-rendered. The act 810 may include, for example, determining whether each of the attributes of the graphical object is affected by the changed information items and re-rendering only those attributes that are determined to be affected by the changed information items. Alternately or additionally, act 810 may include re-rending an outline of the graphical object without re-rendering a rich text are of the graphical object. Alternately or additionally, act 810 may include re-rendering a rich text area of the graphical object without re-rendering an outline of the graphical object; para. [0141]).

Claim 14: Dilts teaches the electronic device of claim 8. Dilts further teaches wherein the first rendering element comprises one or more of a display position, a size, a shape, or a display content of each area (i.e. The resizing controls 526 can be used to resize the third layer 106 and the third object 103 by, e.g., a user moving the mouse cursor 107 to one of the resizing controls 526, depressing the left mouse button while the mouse cursor 107 is hovering over the resizing control 526, dragging the mouse cursor 107 and resizing control 526 in a direction effective to resize the third layer 106, and releasing the left mouse button when the third layer 106 is a desired size. For example, clicking and dragging resizing control 526A to the left and/or upwards increases the size of the third layer 106 and third object 103, while clicking and dragging resizing control 526A to the right and/or downwards decreases the size of the third layer 106 and third object 103; para. [0072]). 

Claim 15: Dilts teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium (i.e. a physical computer readable storage medium for execution by the computing device; para. [0117]) that, executed by a processor (i.e. the client device 300 includes a central processing unit 306, such as a microprocessor, and a number of other units interconnected via a system bus 308. The other units include Read Only Memory ("ROM") 310, Random Access Memory ("RAM") 312, an input/output ("I/O") adapter 314 for connecting peripheral devices such as disk storage units 316 to the system bus 308; para. [0051]), cause an electronic device (i.e. client device; para. [0051]):
display a first graphic (i.e. The UI 500 may be provided through a web browser or other suitable application. As shown in FIGS. 5A-5C, the UI 500 includes a UI viewport 502 wherein a document is displayed. The document includes the objects 101-103 of FIG. 1; para. [0063]); 
detect a user input event while displaying the first graphic (i.e.  FIG. 5B, the third object 103 has been selected, indicated by highlighting surrounding the third object 103. Accordingly, the toolbar 508 in FIG. 5B provides buttons 518, 520 that permit a user to configure settings of the selected third object 103 without affecting the settings of the first or second objects 101, 102. Some of the buttons 518 are analogous to some of the buttons 510 of FIG. 5A and can be used to set text settings such as color, font, emphasis, or size and can additionally be used to set alignment (e.g., left, center, right) of the text included in the selected third object 103. The buttons 520 are analogous to the buttons 512 of FIG. 5A and can be used to set block settings such as outline color, outline thickness or fill color of the selected third object 103; para. [0067]); 
generate, based on the user input event, a first graphic rendering instruction comprising a first rendering element of a target graphic (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
render the target graphic based on the first rendering element by rendering a first area in the first graphic that is to be rendered to obtain a rendered first area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); 
	synthesize the rendered first area and a second area to obtain the target graphic (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]), wherein the second area is in the first graphic and is not be rendered (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]); and
display the target graphic (i.e.  Executing the application using the generated input includes creating and rendering a plurality of graphical objects on a display connected to the computing device in response to first generated input. Executing the application using the generated input additionally includes, in response to second generated input effective to manipulate one or more of the plurality of graphical objects, updating and re-rendering on the display one or more of the plurality of graphical objects affected by the manipulation substantially in real time as the manipulation occurs while continuously displaying all of the plurality of graphical objects unaffected by the manipulation; para. [0015]).

Claim 17: Dilts teaches the computer product of claim 15. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of the first area and does not comprise a third rendering element of the second area (i.e. re-rendering the manipulated graphical object and the directly linked graphical object without re-rendering graphical objects that are not directly linked to the manipulated graphical object; para. [0013]).

Claim 18: Dilts teaches the computer product of claim 15. Dilts further teaches wherein the first graphic rendering instruction further comprises a second rendering element of each area in the target graphic, wherein before rendering the first area, the graphic rendering method further comprises determining the first area based on the first graphic rendering instruction and a second graphic rendering instruction, and wherein the second graphic rendering instruction comprises a third rendering element of each area in the first graphic (i.e. The method 600 proceeds by re-rendering 606 the manipulated first object 101 and the second object 102 that is directly linked to the first object 101 without re-rendering the third object 103 that is not directly linked to the first object 101. In some embodiments, the manipulated first object 101 and directly linked second object 102 are re-rendered substantially in real time while the first object 101 is being manipulated; para. [0112]).

Claim 19: Dilts teaches the computer program product of claim 15. Dilts further teaches set an area identifier of the first area to a first identifier to indicate that the first area is to be rendered; 5Atty. Docket No. 4805-18500 (86089601US04)set an area identifier of the second area to a second identifier to indicate that the second area is not to be rendered; and render an area comprising the first identifier (i.e. when the first object 101 is moved, the first object 101 is continuously re-rendered in the first layer 104. Because the second object 102 is directly linked to the first object 101, the second object 102 is affected in some embodiments by the movement of the first object 101. Accordingly, the second object 102 is continuously re-rendered in the second layer 105 while the first object 101 is being moved in this example. Moreover, because the third object 103 is not directly linked to the first object 101, the third object 103 is not re-rendered; para. [0050]).

Claim 20: Dilts teaches the computer program product of claim 15. Dilts further teaches wherein the first rendering element is of the first area, wherein the first rendering element comprises a first texture identifier corresponding to the first area, and wherein the computer-executable instructions further cause the electronic device to: determine, based on the first texture identifier, first texture corresponding to the first texture identifier; and further render the first area based on the first texture (i.e. based on the changed information items, some, but not all, of the attributes of the graphical object are re-rendered. The act 810 may include, for example, determining whether each of the attributes of the graphical object is affected by the changed information items and re-rendering only those attributes that are determined to be affected by the changed information items. Alternately or additionally, act 810 may include re-rending an outline of the graphical object without re-rendering a rich text are of the graphical object. Alternately or additionally, act 810 may include re-rendering a rich text area of the graphical object without re-rendering an outline of the graphical object; para. [0141]).


Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 6, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dilts (U.S. Patent Application Pub. No. US 20120293558 A1) in view of Shin et al. (U.S. Patent Application Pub. No. US 20190324603 A1).

Claim 6: Dilts teaches the graphic rendering method of claim 1. Dilts further teaches wherein before rendering the first area, the graphic rendering method further comprises: determining a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further rendering the first area when the layer relationship indicates that the first area is at a layer (i.e. rendering objects 101-103 within different layers 104-106 minimizes processing overhead for re-rendering the UI viewport 100 when one of the objects 101-103 is manipulated such as when one of the objects 101-103 is moved. In this and other embodiments, the moved object and one or more objects directly linked to the moved object are re-rendered in their respective layers while other objects not directly linked to the moved object are not re-rendered; para. [0049]).
	Dilts does not explicitly teach rendering the first area when the layer relationship indicates that the first area is at a layer above the third area.
	However, Shin teaches determining a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further rendering the first area when the layer relationship indicates that the first area is at a layer above the third area (i.e. a plurality of windows 1, 2, 3, and 4 may be displayed overlapped with one another on the main screen 210. More specifically, the first window 1 is displayed overlapped over the second, third, and fourth windows 2, 3, and 4. The second window 2 is displayed overlapped over the third and fourth windows 3, and 4, and the third window 3 is displayed overlapped over the fourth window 4. When the plurality of windows 1, 2, 3, and 4 are overlapped, the ordering of displaying the plurality of windows 1, 2, 3, and 4 is referred to as a Z-order. The Z-order may be the display ordering of windows along a Z axis. A hierarchical viewer 5 provides a view of hierarchical Z-orders. The Z-order may be referred to as a display order; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Dilts to include the feature of Shin. One would have been motivated to make this modification because it provides an efficient way to render the object based on the z-order.

Claim 13: Dilts teaches the electronic device of claim 8. Dilts further teaches determine a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further render the first area when the layer relationship indicates that the first area is at a layer (i.e. rendering objects 101-103 within different layers 104-106 minimizes processing overhead for re-rendering the UI viewport 100 when one of the objects 101-103 is manipulated such as when one of the objects 101-103 is moved. In this and other embodiments, the moved object and one or more objects directly linked to the moved object are re-rendered in their respective layers while other objects not directly linked to the moved object are not re-rendered; para. [0049]).
	Dilts does not explicitly teach render the first area when the layer relationship indicates that the first area is at a layer above the third area.
	However, Shin teaches determine a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further render the first area when the layer relationship indicates that the first area is at a layer above the third area (i.e. a plurality of windows 1, 2, 3, and 4 may be displayed overlapped with one another on the main screen 210. More specifically, the first window 1 is displayed overlapped over the second, third, and fourth windows 2, 3, and 4. The second window 2 is displayed overlapped over the third and fourth windows 3, and 4, and the third window 3 is displayed overlapped over the fourth window 4. When the plurality of windows 1, 2, 3, and 4 are overlapped, the ordering of displaying the plurality of windows 1, 2, 3, and 4 is referred to as a Z-order. The Z-order may be the display ordering of windows along a Z axis. A hierarchical viewer 5 provides a view of hierarchical Z-orders. The Z-order may be referred to as a display order; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Dilts to include the feature of Shin. One would have been motivated to make this modification because it provides an efficient way to render the object based on the z-order.

Claim 21: Dilts teaches the computer program product of claim 15. Dilts further teaches determine a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further render the first area when the layer relationship indicates that the first area is at a layer (i.e. rendering objects 101-103 within different layers 104-106 minimizes processing overhead for re-rendering the UI viewport 100 when one of the objects 101-103 is manipulated such as when one of the objects 101-103 is moved. In this and other embodiments, the moved object and one or more objects directly linked to the moved object are re-rendered in their respective layers while other objects not directly linked to the moved object are not re-rendered; para. [0049]).
	Dilts does not explicitly teach render the first area when the layer relationship indicates that the first area is at a layer above the third area.
	However, Shin teaches determine a layer relationship between the first area and a third area, wherein the third area is other than the first area in the target graphic; and further render the first area when the layer relationship indicates that the first area is at a layer above the third area (i.e. a plurality of windows 1, 2, 3, and 4 may be displayed overlapped with one another on the main screen 210. More specifically, the first window 1 is displayed overlapped over the second, third, and fourth windows 2, 3, and 4. The second window 2 is displayed overlapped over the third and fourth windows 3, and 4, and the third window 3 is displayed overlapped over the fourth window 4. When the plurality of windows 1, 2, 3, and 4 are overlapped, the ordering of displaying the plurality of windows 1, 2, 3, and 4 is referred to as a Z-order. The Z-order may be the display ordering of windows along a Z axis. A hierarchical viewer 5 provides a view of hierarchical Z-orders. The Z-order may be referred to as a display order; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Dilts to include the feature of Shin. One would have been motivated to make this modification because it provides an efficient way to render the object based on the z-order.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zeigler et al. (Pub. No. US 20140350928 A1), the changed interactive element can be re-rendered so that it is updated on the display without reloading the entire document.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173